Citation Nr: 1419609	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-49 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for left carpal tunnel syndrome (CTS).

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent prior to June 1, 2009 and 30 percent from that date.  

3.  Entitlement to a compensable rating for right ear hearing loss on an extraschedular basis. 

4.  Entitlement to a compensable rating for erectile dysfunction. 

5.  Entitlement to a compensable rating for chronic sinusitis.

6.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service in the National Guard from July 1991 to November 1991, from August 2001 to April 2002, from July 2004 to February 2007 and from September 2007 to March 2009.  The Veteran was awarded the Purple Heart and Combat Action Badge, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran appeared at an April 2013 hearing before the Board at the RO (Travel Board).  A transcript is of record.    

By rating decisions in May 2009 and September 2009, the RO continued the evaluation ratings for PTSD.  By rating decision in May 2010, the RO found clear and unmistakable error and granted an increased rating of 50 percent, from March 28, 2009 and assigned a 30 percent rating from June 1, 2009.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The United States Court of Appeals for Veterans Claims (Court) has held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran has raised the claim for TDIU by testimony provided at the April 2013 Travel Board hearing.  The Veteran testified to his PTSD symptoms having "a huge impact on my employability since then.  I have not worked since 2007...."  Thus, the TDIU issue is reflected on the first page of this decision.  

The increased rating issues for PTSD (currently evaluated as 50 percent prior to June 1, 2009 and 30 percent from that date), right ear hearing loss on an extraschedular basis, and chronic sinusitis, and the claim for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has left carpal tunnel syndrome that is related to his service.

2.  At the April 2013 Travel Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of the appeal of entitlement to a compensable rating for erectile dysfunction.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for left carpal tunnel syndrome have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for withdrawal of the appeal of entitlement to a compensable rating for erectile dysfunction by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

One of the issues before the Board involves a claim of entitlement to service connection for carpal tunnel syndrome (CTS). 

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

Analysis

The Veteran attributes his current left CTS to the amount of typing he did while in service.  On notice of disagreement received in October 2009 and substantive appeal received in December 2010, the Veteran asserted that as an Artillery Fire Control Specialist in service, his main tool was the fire control computer system that was mounted on an M577 armored vehicle without any form of wrist/arm support.  He stated that it was not uncommon for him to work over 16 hours a day on computer systems during most field and classroom exercises.     

Various service treatment records show CTS in service.  Specifically, a July 2008 treatment record from Blanchfield Army Community Hospital shows that the Veteran had a history of multiple traumas in 2005 and had multiple complaints in the upper extremities.  He reported more symptoms in the left upper extremity including some clumsiness of the left hand.  The Veteran was previously diagnosed with moderate to severe CTS on the right side.  The assessment included mild carpal tunnel syndrome on the left side.        

Post service, the Veteran was afforded a VA examination in June 2009.  The examiner noted "no findings of carpal tunnel syndrome-need NCV's [nerve conduction velocity]."  The addendum noted that the NCVs were normal.  The examiner found "[e]lectrophysiological evidence of bilateral carpal tunnel syndrome without any objective/subjective physical findings."  While the Veteran's CTS may not be severe enough to be objectively and subjectively significant, the Board finds that electrophysiological findings are evidence of a current disability.  

Further, subsequent evidence supports a finding of a current disability.  A July 2009 VA medical record entry notes CTS.  Additionally, at the April 2013 Travel Board hearing, the Veteran testified to having left CTS since service.

With a current disability established, the question of whether it is related to service must be addressed.  There are no nexus opinions of record.  It appears that the June 2009 VA examiner did not render an opinion due to only electrophysiological findings.  Nevertheless, there is evidence of CTS in active service and within a year of service in June 2009.  Moreover, the Veteran has competently and credibly testified at an April 2013 Travel Board hearing to symptoms since service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

With evidence of continuity of symptomatology since service and no medical opinions indicating otherwise, the Board finds that the Veteran does have left CTS related to service.  Service connection is therefore warranted for left CTS.  See 38 U.S.C.A. § 5107(b).  The appeal is granted. 

There is no need to undertake any review of compliance with the VCAA and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  The Board notes that by letter dated in April 2009, the RO informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations. 
   
II.  Withdrawal

The other issue before the Board is entitlement to a compensable rating for erectile dysfunction. 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. 
§  20.204.  In the present case, the appellant (by testimony provided at the April 2013 Travel Board hearing) has specifically withdrawn his appeal of entitlement to a compensable rating for erectile dysfunction.  Consequently, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the aforementioned appeal, and it is dismissed.


ORDER

Entitlement to service connection for left carpal tunnel syndrome is granted.

Entitlement to a compensable rating for erectile dysfunction is dismissed.



REMAND

Regarding the increased rating and TDIU claims, the Veteran testified at the Travel Board hearing that he had undergone Vocational Rehabilitation to seek employment in other fields.  Such records are not associated with his claims file, Virtual VA or VBMS file.  These outstanding records should be obtained before the Board can proceed with appellate review as they may contain pertinent evidence to the remaining claims. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to request the Veteran's Vocational Rehabilitation file and associate it with the Veteran's claims file and/or electronic record.

2.  After completion of the above, the RO should then review the expanded record, readjudicate the increased rating issues for PTSD, right ear hearing loss, and chronic sinusitis; and adjudicate the TDIU claim.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


